DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2021, 07/06/2021m and 01/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, Sanechips, “Remaining details on beam recovery,” 3GPP TSG RAN WG1 Meeting #92, R1-1801582, Athens, Greece, February 26th-March 2nd, 2018 (“ZTE”; cited in Applicant’s IDS filed 07/06/2021) in view of Takeda et al. (US 2020/0358577; “Takeda”).
Regarding claim 1, ZTE teaches a resource configuration method, wherein the method comprises: 
receiving a resource configuration that is of a physical uplink control channel (PUCCH) used for beam failure recovery and that is sent by a network device [ZTE p. 2, PUCCH for contention-free request: gNB configures CSI-RS and/or SSB resources for new candidate beam identification in PUCCH based beam reporting]; and 
when a beam failure event is detected, sending a beam failure recovery request to the network device based on the resource configuration of the PUCCH and a corresponding periodicity of the PUCCH [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal (i.e. a periodic PUCCH resource is used to transmit beam failure recovery request)].
However, ZTE does not explicitly disclose wherein the resource configuration of the PUCCH comprises a corresponding transmit beam of the PUCCH.
However, in a similar field of endeavor, Takeda teaches wherein the resource configuration of the PUCCH comprises a corresponding transmit beam of the PUCCH [Takeda ¶¶ 0026-0027: PUCCH spatial relation information is reported to a UE by a higher layer, e.g., RRC signaling, wherein each piece of PUCCH spatial relation information may include at least one of an SSB index, an NZP (Non-Zero Power)-CSI-RS resource configuration ID, and an SRS resource configuration ID, wherein the SSB index, the NZP-CSI-RS resource configuration ID, and the SRS resource configuration ID may be associated with a beam, a resource, and/or a port selected based on the measurement of the reference RS (i.e. PUCCH configuration may indicate associated beam)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring period PUCCH resources that may be used for a beam failure recovery request as taught by ZTE with the method of providing spatial relationship information with associated PUCCH resource configuration as taught by Takeda.  The motivation to do so would be achieve improvement in communication quality through utilization of appropriate spatial resources [Takeda ¶ 0007].
Regarding claim 2, ZTE in view of Takeda teaches the method according to claim 1, however, ZTE does not explicitly disclose wherein the resource configuration of the PUCCH further comprises: an association relationship between a use time of the transmit beam and the periodicity of the PUCCH, or an association relationship between the use time of the transmit beam and a time offset of the PUCCH.
However, Takeda teaches wherein the resource configuration of the PUCCH further comprises: an association relationship between a use time of the transmit beam and the periodicity of the PUCCH, or an association relationship between the use time of the transmit beam and a time offset of the PUCCH [Takeda ¶ 0043: when a spatial information MAC CE is scheduled in a slot n and this spatial information MAC CE is applied after a given period (for example, in slot n+8) or later, the indication field in this spatial information MAC CE may be applied to a given PUCCH resource that is transmitted at the timing after the above given period (for example, in slot n+8) (i.e. there is a relationship between spatial information (e.g. beam information) and an offset at which to apply the spatial information)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 3, ZTE in view of Takeda teaches the method according to claim 1, however, ZTE does not explicitly disclose wherein the resource configuration of the PUCCH is associated with resources of downlink signals corresponding to candidate beams in a candidate beam set, and the candidate beam set is a beam set used for beam failure recovery and configured by the network device; or the resource configuration of the PUCCH is associated with one or more resources of one or more uplink signals.
However, Takeda teaches wherein the resource configuration of the PUCCH is associated with resources of downlink signals corresponding to candidate beams in a candidate beam set, and the candidate beam set is a beam set used for beam failure recovery and configured by the network device [Takeda ¶ 0029: UE may transmit PUCCH based on the PUCCH spatial relation information associated with that entry by using a transmitting beam, precoding, an antenna port, an antenna panel and so forth that can assume spatial QCL (Quasi Co-Location) with the downlink RS (SSB or CSI-RS) associated with this entry]; or 
[Takeda ¶ 0029: If an uplink RS (SRS) is used as a reference RS, the entry is associated with a transmitting beam that is selected by measuring the reference RS, and the UE may transmit PUCCH by using the transmitting beam associated with the entry].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 4, ZTE in view of Takeda teaches the method according to claim 3, wherein the transmit beam comprises uplink transmit beams corresponding to the candidate beams that are in the candidate beam set and that are used to transmit the downlink signals; or the transmit beam comprises beams used to send the uplink signals.
However, Takeda teaches wherein the transmit beam comprises uplink transmit beams corresponding to the candidate beams that are in the candidate beam set and that are used to transmit the downlink signals [Takeda ¶ 0029: UE may transmit PUCCH based on the PUCCH spatial relation information associated with that entry by using a transmitting beam, precoding, an antenna port, an antenna panel and so forth that can assume spatial QCL (Quasi Co-Location) with the downlink RS (SSB or CSI-RS) associated with this entry]; or 
the transmit beam comprises beams used to send the uplink signals [Takeda ¶ 0029: If an uplink RS (SRS) is used as a reference RS, the entry is associated with a transmitting beam that is selected by measuring the reference RS, and the UE may transmit PUCCH by using the transmitting beam associated with the entry]. 

Regarding claim 5, ZTE in view of Takeda teaches the method according to claim 1, wherein when the sending of the beam failure recovery request and a transmission of an uplink measurement signal are in a same time domain resource, the sending of the beam failure recovery request is preferential [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal (i.e. a periodic PUCCH resource is preferentially used to transmit beam failure recovery request)].
Regarding claim 6, ZTE in view of Takeda teaches the method according to claim 5, wherein a same time domain resource may be used for transmission [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal, however, ZTE does not explicitly disclose a resource is a symbol.
However, Takeda teaches transmission resources defined as symbols [Takeda ¶ 0188: RB may include one or more symbols in the time domain].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 7, ZTE in view of Takeda teaches the method according to claim 5, however, ZTE does not explicitly disclose wherein the uplink measurement signal is a sounding reference signal (SRS).
[Takeda ¶ 0029: If an uplink RS (SRS) is used as a reference RS, the entry is associated with a transmitting beam that is selected by measuring the reference RS, and the UE may transmit PUCCH by using the transmitting beam associated with the entry].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
however, ZTE does not explicitly disclose wherein the uplink measurement signal is a sounding reference signal (SRS).
However, Takeda teaches wherein the uplink measurement signal is a sounding reference signal (SRS) [Takeda ¶ 0029: If an uplink RS (SRS) is used as a reference RS, the entry is associated with a transmitting beam that is selected by measuring the reference RS, and the UE may transmit PUCCH by using the transmitting beam associated with the entry].
The motivation to combine these references is illustrated in the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474